 Case 2:19-cv-00042-JPB Document 47 Filed 08/31/20 Page 1 of 1 PageID #: 158




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                      Elkins



                Plaintiff,

V.                                                       CIVIL ACTION NO. 2:19-CV-42
                                                         Judge Bailey
NEWTON E. HIGGINBOTHAM, III,

                Defendant.


                                ORDER DISMISSING CASE

        Inasmuch as the parties have advised this Court that they have reached a settlement

agreement on all matters in the above-styled action, it is ORDERED that this civil action be,

and the same is hereby, DISMISSED WITH PREJUDICE and retired from the docket of this

Court, subject to reopening on motion of any party, and for good cause shown, within ninety

(90) days.

        The parties need not submit any additional proposed dismissal or other final order

unless it is required by law or is necessary underthe terms of any agreement resolving this

civil action.

        It is so ORDERED.

        The Clerk is directed to transmit copies of this Order to all counsel of record herein.

        DATED: August 31, 2020.




                                                  UNI             DISTRICT
